Exhibit 99.2 bluebird bio Licenses Lentiviral Vector Patent Rights for Development and Commercialization of Cell Therapies Cambridge, Mass., May 2, 2017 bluebird bio, Inc. (Nasdaq: BLUE) today announced that it has entered into a worldwide license agreement around its proprietary lentiviral vector platform with Novartis Pharma AG. “bluebird bio is a pioneer in the field of lentiviral vector-based cell and gene therapy, and our partnerships and licensing agreements have been crucial to our success since our early days. We have continued to build upon our intellectual property, applying the incredible potential of lentiviral vectors to both our ongoing clinical gene therapy and immuno-oncology programs,” said Jeff Walsh, chief financial and strategy officer, bluebird bio. “Our agreement with Novartis is a testament to our leadership in the field, and allows us to facilitate the efforts of others working to develop transformational therapies for patients.” Under the terms of the agreement with Novartis, Novartis will non-exclusively license certain bluebird patent rights related to lentiviral vector technology to develop and commercialize chimeric antigen receptor T cell (CAR T) therapies for oncology, including CTL019, Novartis’s anti-CD19 CAR T investigational therapy. Financial terms of the agreement include an upfront payment to bluebird as well as milestone and royalty payments.
